Colcock, J.
delivered the opinion df the Court.
The objection taken cannot avail the defendant. It has long been the practice in the Courts of this State to conduct causes, and to obtain judgments, without any regular warrant of attorney. I have no doubt, that a case may occur in which it would be proper to call for it. As for instance, on proof that an attorney was proceeding without authority, for the mere purpose of oppression, or for any other sinister purpose, the Court, in the exercise of its discretion, would call on the attorney to produce his authority.
Johnson, J. and Richardson, J. concurred.
Motion refused.-